Order and judgment (one paper), Supreme Court, New York County (Joan B. Lobis, J.), entered March 16, 1994, which, after a collateral source hearing, granted defendant’s motion to reduce the total gross award for future loss of earnings and doctors’ expenses, and awarded plaintiffs the sum of $863,443.02 plus interest, unanimously affirmed, without costs.
Appeal from the order and judgment (one paper) of the same court and Justice, entered April 26, 1993, unanimously dismissed as superseded by the appeal from the March 16, 1994 order and judgment, without costs.
It was within the province of the jury to determine whether the injured plaintiff had told one of her physicians that she suffered from the symptoms complained of prior to the accident that is the subject of this action. Giving plaintiffs the benefit of every reasonable inference, and assuming that such question was resolved in their favor, there was a sufficient basis for plaintiffs’ experts’ opinion that the 1987 accident was the proximate cause of her injury.
Concerning the amended notice of claim, defendant,despite having twice claimed deficiencies with respect to the location of the accident as set forth therein, never raised objections to the injuries claimed therein, and may not now make such argument for the first time on appeal. We have considered the defendant’s other contentions, and find that they do not warrant a new trial. Concur—Ellerin, J. P., Kupferman, Rubin and Nardelli, JJ.